UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7471


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DEANDRE SCOTT ESTELLE, a/k/a Dre,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:12-cr-00020-JPB-JSK-6)


Submitted: November 23, 2021                                      Decided: January 24, 2022


Before GREGORY, Chief Judge, WYNN, Circuit Judge, and KEENAN, Senior Circuit
Judge.


Vacated and remanded by unpublished per curiam opinion.


Deandre Scott Estelle, Appellant Pro Se. Lynette Danae DeMasi-Lemon, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Deandre Scott Estelle appeals the district court’s order denying relief on his motion

for compassionate release under 18 U.S.C. § 3582(c)(1) for failure to exhaust his

administrative remedies. We review the district court’s order for abuse of discretion. See

United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021). A district court may reduce a

defendant’s term of imprisonment:

       upon motion of the defendant after the defendant has fully exhausted all
       administrative rights to appeal a failure of the [BOP] to bring a motion on
       the defendant’s behalf or the lapse of 30 days from the receipt of such a
       request by the warden of the defendant’s facility, whichever is earlier.

18 U.S.C. § 3582(c)(1)(A). We recently held “that a defendant may file a motion on his

own behalf 30 days after the warden receives his request, regardless of whether the

defendant exhausted his administrative remedies” and that this “threshold requirement is

non-jurisdictional and thus subject to waiver.” United States v. Muhammad, 16 F.4th 126,

129 (4th Cir. 2021). Instead, “the statute’s requirement that a defendant satisfy the

threshold requirement before filing a motion in the district court is a non-jurisdictional

claim-processing rule.” Id. at 130.

       Here, the district court erred by dismissing Estelle’s motion for failure to exhaust

where he attached proof that the warden had denied his request more than 30 days prior to

the date he filed his second motion. Accordingly, we vacate and remand for further

proceedings. *     We dispense with oral argument because the facts and legal contentions




       *
           We express no opinion as to the merits of Estelle’s motion.

                                              2
are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                           VACATED AND REMANDED




                                            3